Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Levy et al.., Pan et al. and Quake et al.
Claims 1, 8, 9, 12, 13, 17, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US20100311602) in view of Pan et al. (US20150368694) and Quake et al. (US20130011833).
Levy et al. disclose methods for analysis of chromatin comprising isolating chromatin from whole cells, digesting chromatin with a cocktail of restriction enzymes having different sequence specificities followed by deproteinization and digestion with a four base cutter (e.g. para 0073- 0076, pg. 5; chromatin digestion with an 8 –cutter or 10-cutter followed by a 4-cutter and adaptor ligation as in para 0077, pg. 5-6; para 0082, pg. 6; cocktail of restriction enzymes as in para 0089, pg. 7). 
The digested chromatin is then ligated with adaptors compatible with the resulting digested ends. The adaptor –ligated chromatin is then isolated, amplified and sequenced (e.g. chromatin digestion with an 8 –cutter or 10-cutter followed by a 4-cutter and adaptor ligation as in para 0077, pg. 5-6; para 0100, pg. 7; para 0102, para 0107, pg. 8; isolation by biotin capture, amplification and sequencing as in para 0103-0117, pg. 8-9).
 Furthermore, Levy et al. teach restriction enzyme cocktails comprising Mse I (e.g. para 0073, pg. 5; para 0088-0095, pg. 7).
Levy et al. also teach generating double-digested chromatin fragments having lengths of 100-2000 bp (e.g. para 0098, pg. 7).
Furthermore, Levy et al. teach analysis of chromatin from different types of cells (e.g. para 0153, pg. 11).
claim 1:
Levy et al. teach using a cocktail of restriction enzymes having different sequence specificities on accessible chromatin, wherein the endonucleases are selected by user based on the desired restriction product (e.g. para 0073-0075, pg. 5; Examples of compatible ends include: ends generated by digestion with the same restriction enzyme; and ends digested by different restriction enzymes, such as HpaII and ClaI, Sau3A I and BamHI, or NlaIII and SphI. Other suitable pairs of restriction enzymes will be evident to the skilled worker as in para 0074, pg. 5; para 0077, pg. 5-6).
Therefore, the embodiment comprising restriction digestion of chromatin to yield “identical terminal overhangs” can be optimized according to user's choice.   
Therefore, as noted in In re Aller, 105 USPQ 233 at 235, More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Routine optimization is not considered inventive and no evidence has been presented that the selection of optimizing conditions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  

 Therefore, as restriction digestion of chromatin to yield “identical terminal overhangs” can be optimized, this requirement is not considered inventive.
 Therefore, as Levy et al. also teach generating double-digested chromatin fragments having lengths of 100-2000 bp (e.g. para 0098, pg. 7), the claim limitation: wherein cleavage of the chromatin occurs at positions that are not protected from the restriction enzymes by bound proteins to produce chromatin fragments ranging in size from 250 to 3000 base pairs having identical terminal overhangs, as required by claim 1, is made obvious over the teaching of Levy et al. 
 Therefore, Levy et al. render obvious the limitations: a bead-free method of performing chromatin ligation, the method comprising: providing a sample comprising chromatin from unfixed cells and digesting the chromatin with a cocktail of at least one 4-base cutter restriction enzymes, wherein cleavage of the chromatin occurs at positions that are not protected from the restriction enzymes by bound proteins to produce chromatin fragments ranging in size from 250 to 3000 base pairs having identical terminal overhangs and ligating adaptors to each end of the restriction-digested chromatin as recited in claim 1.
 Furthermore, Levy et al. render obvious the limitations: removing bound proteins from the chromatin fragments; amplifying ligated DNA from chromatin fragments having oligonucleotide adapters ligated at an end, wherein amplification is performed with at least one claim 1.
As Levy et al. teach restriction digestion to yield compatible ends to facilitate ligation (e.g. para 0077, pg. 5-6; para 0100, para 0102-0117, pg. 8-9), they render obvious claim 8.
As Levy et al. teach analysis of chromatin from different types of cells (e.g. para 0153, pg. 11), they render obvious claim 17.
As Levy et al. teach ligation of adaptors to both ends of digested chromatin (e.g. para 0100, pg. 7; para 0102, pg. 8; Fig. 1, 8), they render obvious claim 23.
Therefore, Levy et al. disclose methods of chromatin analysis comprising isolation of chromatin; restriction digestion followed by deproteinization, adapter ligation, amplification and sequencing.
However, Levy et al. do not expressly teach a single tube method as required by claim 1.
Furthermore, Levy et al. do not expressly teach contacting restriction digested chromatin with antibody-adapter complexes as required by claim 1.
Prior to the effective filing date of the claimed invention, Pan et al. teach methods of chromatin analysis (e.g. para 0216, pg. 19), including MSRE digestion-Adapter ligation-PCR (MA-PCR) wherein, within a single tube, intact cells are lysed to release genomic DNA; the genomic DNA is digested with restriction endonucleases; adaptors are ligated to the digested DNA and the adaptor-ligated chromatin is sequenced (e.g. when an adapter ligation after RE digestion is required at an early step, lysing of cells to obtain or access genomic DNA…the methods are carried out in a single tube at least through a first amplification step as in para 0050, pg. 5; para 
Furthermore, Pan et al. teach the restriction endonucleases include 4-base cutters and 6-base cutters (e.g. para 0227-0228, pg. 20).
Furthermore, Pan et al. teach generating chromatin fragments having lengths comprising sizes 80bp- 4kb, including 150bp-1kb (e.g. para 0112, pg. 10; 150bp-1kb as in para 0198,pg. 17-18).
Furthermore, Pan et al. teach methods of mapping the sequence of target genomic DNA comprising restriction digestion, adapter ligation, amplification and sequencing (e.g. para 0192-0195, pg. 17; para 0202-0207, pg. 18-19).
 Furthermore, Pan et al. teach the genomic DNA is subject to deproteinization with the addition of a protease within the same tube. Pan et al. also teach that Proteinase K can be used if it is deactivated after deproteinization (e.g. para 0120-0121, pg. 11).
Furthermore, Pan et al. teach sequencing digested and ligated chromatin using paired end sequencing is known in the art (e.g. paired end sequencing as in para 0300,pg. 26).
Therefore, as both Levy et al. and Pan et al. teach chromatin analysis comprising providing chromatin, restriction digestion, deproteinization, adapter ligation, amplification and sequencing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Levy  to include chromatin analysis, including deproteinization using a protease such as Proteinase K,  in a single tube as well as paired end sequencing as taught by Pan et al. because  these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no 
Therefore, the combined teachings of Levy et al. and Pan et al. render obvious the limitations: a single tube, bead-free method of performing chromatin ligation, the method comprising: providing in a tube a sample comprising chromatin from unfixed cells; digesting the chromatin with one or more a cocktail of at least one 4-base cutter and at least one 6-base cutter restriction enzymes, wherein cleavage of the chromatin occurs at positions that are not protected from the restriction enzymes by bound proteins to produce chromatin fragments ranging in size from 250 to 3000 base pairs having identical terminal overhangs; ligating adaptors to each end of the restriction-digested chromatin; removing bound proteins from the chromatin fragments without transfer to a new tube by treating the chromatin fragments with a protease; amplifying ligated DNA from chromatin fragments having oligonucleotide adapters ligated at an end, wherein amplification is performed with at least one pair of primers that hybridize to the oligonucleotide adapters; and sequencing the amplified chromatin fragments as recited in claim 1.
Furthermore, as Pan et al. teach Proteinase K may be added in the single tube method (e.g. para 0120-0121, pg. 11), the combined teachings of Levy et al. and Pan et al. render obvious  the limitation: wherein the protease is proteinase K as required by claim 12.
Furthermore, as Pan et al. teach mapping the sequence of target genomic DNA comprising restriction digestion, adapter ligation, amplification and sequencing (e.g. para 0034, pg. 3; para 0192-0195, pg. 17; para 0202-0207, pg. 18-19), the combined teachings of Levy et al.  further comprising mapping sites of chromatin cleavage and locations of fragment sequences in the chromatin as required by claim 13.
Furthermore, as Pan et al. teach lysing unfixed cells in the single tube method (e.g. when an adapter ligation after RE digestion is required at an early step, lysing of cells to obtain or access genomic DNA…the methods are carried out in a single tube at least through a first amplification step as in para 0050, pg. 5; para 0075, pg. 7), the combined teachings of Levy et al. and Pan et al. render obvious claim 19.
Furthermore, as Pan et al. teach using sequencing adaptors (e.g. para 0167, pg. 15; para 0266, pg. 23-24; para 0297, pg. 26; para 0360, pg. 31) and paired-end sequencing (e.g. para 0300, pg. 26; using restriction digested chromatin as in para 0356, pg. 31), the combined teachings of Levy et al. and Pan et al. render obvious claims 21 and 22.
Therefore, the combined teachings of Levy et al. and Pan et al. disclose a method of chromatin analysis comprising isolation of chromatin; restriction digestion followed by deproteinization, adapter ligation, amplification and sequencing using a single tube protocol, wherein sequencing comprises paired end sequencing.
 However, the combined teachings of Levy et al. and Pan et al. do not expressly teach contacting restriction digested chromatin with antibody-adapter complexes as required by claim 1.
 Prior to the effective filing date of the claimed invention, Quake et al. disclose methods of chromatin analysis (e.g. para 0081, pg. 9) comprising contacting a fragmented sample, wherein fragmentation is done by restriction digestion (e.g. fragmentation using restriction digestion prior to contact with probes as in para 0048,pg. 5-6), with a conjugate comprising an 
Furthermore, Quake et al. teach resultant target nucleic acid is amplified and sequenced (e.g. para 0074, pg. 8; para 0082, pg. 9).
 It is noted that the oligonucleotide component of the antibody-associated probe of Quake is considered an “adapter”.
Therefore, as Levy et al. , Pan et al. and Quake  et al. all teach chromatin analysis comprising restriction digestion of isolated chromatin followed by adapter ligation,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Levy et al. and Pan et al.  comprising chromatin analysis comprising restriction digestion of isolated chromatin followed by adapter ligation in a single tube to include the method of chromatin ligation wherein the adaptor is associated with an antibody that targets DNA-associated proteins such as histones as taught by Quake et al. because  these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising providing a fragmented sample for chromatin analysis.
Therefore, as Quake et al. teach providing antibody-oligonucleotide conjugates which comprise an antibody component that targets histones and a single adaptor oligonucleotide component that is ligated to target associated chromatin, the combined teachings of Levy et al.,  a single tube, bead-free method of performing targeted chromatin ligation, the method comprising: providing in a tube a sample comprising chromatin from unfixed cells; digesting the chromatin with one or more a cocktail of at least one 4-base cutter and at least one 6-base cutter restriction enzymes, wherein cleavage of the chromatin occurs at positions that are not protected from the restriction enzymes by bound proteins to produce chromatin fragments ranging in size from 250 to 3000 base pairs having identical terminal overhangs; contacting the chromatin fragments with one or more antibody-adapter complexes, wherein each antibody-adapter complex comprises an antibody that specifically binds to a DNA-binding protein of interest complexed with a single oligonucleotide adapter; ligating the oligonucleotide adapter of each antibody-adapter complex to its antibody-bound chromatin fragment; removing bound proteins from the chromatin fragments without transfer to a new tube by treating the chromatin fragments with a protease; amplifying ligated DNA from chromatin fragments having oligonucleotide adapters ligated at an end, wherein amplification is performed with at least one pair of primers that hybridize to the oligonucleotide adapters; and sequencing the amplified chromatin fragments as required by claim 1.
Therefore, the combined teachings of Levy et al., Pan et al. and Quake et al. render obvious the limitation: wherein the DNA-binding protein of interest is a histone as required by claim 9.



Levy et al., Pan et al., Quake et al., De Laat et al. and Liu et al. 
s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Levy et al., Pan et al. and Quake et al., as applied to claims 1, 8, 9, 12, 13, 17, 19 and 21-23 above, and further in view of De Laat et al. (US20100062947) and Liu et al. (Cancer biology & therapy 3.11 (2004): 1102-1108.).
The combined teachings of Levy et al., Pan et al. and Quake et al. as applied above are incorporated in this rejection.
The combined teachings of Levy et al., Pan et al. and Quake et al. disclose a method of chromatin analysis comprising fragmenting a sample by restriction digestion using an endonuclease cocktail, wherein the combinations of restriction enzymes comprising 4 and 6 base cutting restriction endonucleases, contacting fragmented target chromatin with antibody-oligonucleotide conjugates and subjecting the targeted complex to ligation, amplification and sequencing, wherein the antibody-oligonucleotide conjugates comprise antibodies that bind to DNA-associated proteins, such as histones. 
However, the combined teachings of Levy et al., Pan et al. and Quake et al. do not expressly teach claims 3 and 4.
 Prior to the effective filing date of the claimed invention, De Laat et al. disclose chromatin analysis comprising restriction digestion with 6 base cutting restriction enzymes and 4 base cutting restriction enzymes. Furthermore, De Laat et al. teach that cutting with a 6 base cutting restriction enzyme results in an increase in genomic distance of target chromatin and subsequently 4 base cutting restriction enzymes, results in digested chromatin that comprises a length that facilitates subsequent amplification. Furthermore, De Laat et al. disclose a preferred 
 De Laat et al. also teach using more than two restriction enzymes to digest target chromatin (e.g. para 0255, pg. 13).
 Furthermore, De Laat et al. teach sequencing digested and ligated chromatin using paired end sequencing is known in the art (e.g. para 0633-0636, pg. 39).
Additionally, Liu et al. also teach chromatin analysis comprising restriction digestion with a combination of restriction enzymes. Specifically, Liu et al. teach using a combination of Mse I, BfaI and Csp61 enzymes which yield 5’ AT protruding ends that are compatible with NdeI restriction sites (e.g. Chromatin Immunoprecipitation and Global ChIP and Cloning sections, EXPERIMENTAL PROCEDURES section, pg. 1103-1104).
Therefore, Liu et al. teach Mse I, BfaI and Csp61 enzymes which yield a similar cutting pattern to NdeI.
Therefore, as both Pan et al., De Laat et al. and Liu et al. disclose methods of chromatin analysis comprising using combinations of restriction enzymes comprising 4 and 6 base cutting restriction enzymes, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Levy et al., Pan et al. and Quake et al. to include a combination comprising 6 base cutting restriction enzymes such as NdeI and  4 base cutting restriction enzymes such as Mse I as taught by De Laat et al. and to include a combination comprising 4 base cutting restriction enzymes comprising  Mse I, BfaI and Csp61 enzymes as taught by Liu et al. because, as  Liu et al. teach these 4 base cutting restriction enzymes yield a similar cutting pattern to NdeI, a skilled artisan would appreciate that using the 
Furthermore, De Laat et al. teach the benefits of using combinations of restriction enzymes comprising 4 and 6 base cutting restriction enzymes, i.e. 6 base cutting restriction enzyme yields an increase in genomic distance of target chromatin and the 4 base cutting restriction enzymes result in target fragments that comprises a length that facilitates subsequent amplification.
Therefore, the combined teachings of Levy et al., Pan et al., Quake et al. , De Laat et al. and Liu et al. render obvious the limitations: wherein the one or more restriction enzymes comprise three 4-base cutters and one 6-base cutter as required by claim 3
Therefore, the combined teachings of Levy et al., Pan et al., Quake et al. , De Laat et al. and Liu et al. render obvious the limitations: wherein three 4-base cutters comprise Msel, Bfal, and Csp6l, and the one 6-base cutter comprises Ndel as required by claim 4.

Levy et al., Pan et al., Quake et al. and Fernandez et al. 
Claims  9, 10, 12-14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Levy et al., Pan et al. and Quake et al., as applied to claims 1, 8, 9, 12, 13, 17, 19 and 21-23  above, and further in view of Fernandez et al. (US20150111788).
The combined teachings of Levy et al., Pan et al. and Quake et al. as applied above are incorporated in this rejection.
The combined teachings of Levy et al., Pan et al. and Quake et al. disclose a method of chromatin analysis comprising fragmenting a sample by restriction digestion using an 
However, the combined teachings of Levy et al., Pan et al. and Quake et al. do not expressly teach claims 10, 14 and 26.
Prior to the effective filing date of the claimed invention, Fernandez et al. disclose a method of chromatin analysis comprising fragmenting a sample by restriction digestion, contacting fragmented target chromatin with antibody-oligonucleotide conjugates comprising an extraction moiety such that the antibody component binds to target proteins on the chromatin and the oligonucleotide component is ligated to chromatin ends and subjecting the adapter-ligated complex to amplification and sequencing (e.g. para 0009, para 0012, pg. 2; para 0053,pg. 7). 
Furthermore, Fernandez et al. disclose the restriction enzymes comprising 4-base and 6 base cutters which yield a 4 base overhang (e.g. para 0054, pg. 7-8).
Fernandez et al. teach lysing cells prior to fragmentation (e.g. para 0038, pg. 5).
Fernandez et al. teach noncovalent binding of oligonucleotide to antibody using a binding pair (e.g. para 0061, pg. 8).
Fernandez et al. do not expressly disclose examples of antibody targets used for these oligonucleotide conjugates. 

 	Therefore, although Fernandez et al. do not expressly teach targets for the antibody-oligonucleotide conjugates, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the antibody-oligonucleotide conjugates taught in one embodiment of Fernandez  to include an antibody component that targets methylated histones as taught in a different embodiment of Fernandez because  a person of ordinary skill in the art would recognize that the simple substitution of one type of antibody for another would have yielded  the predictable outcome of  an antibody conjugate that is used in the methods of chromatin analysis of Fernandez et al.
 Furthermore, as Levy et al., Pan et al., Quake et al.  and Fernandez et al. all teach chromatin analysis comprising restriction digestion of isolated chromatin followed by adapter ligation,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Levy et al., Pan et al. and Quake et al.   comprising chromatin analysis comprising restriction digestion of isolated chromatin followed by adapter ligation in a single tube, wherein the adaptor is associated with an antibody conjugate to include the method of chromatin ligation using antibody-oligonucleotide conjugates wherein the antibodies target methylated histones as taught by Fernandez et al. because  these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and 
Therefore, the combined teachings of Levy et al., Pan et al., Quake et al. and Fernandez et al. render obvious the limitation: wherein the DNA-binding protein of interest is a histone as required by claim 9.
Therefore, the combined teachings of Levy et al., Pan et al., Quake et al. and Fernandez et al. render obvious the limitation: wherein said at least one antibody-adapter complex comprises an antibody selected from the group consisting of an anti-H3K4me3 antibody as required by claim 10.
Furthermore, as Fernandez et al. teach using Proteinase K(e.g. para 0053, pg. 7), the combined teachings of Levy et al., Pan et al., Quake et al. and Fernandez et al. render obvious the limitation:  wherein the protease is proteinase K as required by claim 12.
Furthermore, as Fernandez et al. teach mapping (e.g. para 0051, pg. 6-7), the combined teachings of Levy et al., Pan et al., Quake et al. and Fernandez et al. render obvious the limitation: further comprising mapping sites of chromatin cleavage and locations of fragment sequences in the chromatin as required by claim 13.
Furthermore, as Fernandez et al. teach generating antibody target profiles (e.g. para 0053, pg. 7), the combined teachings of Levy et al., Pan et al., Quake et al. and Fernandez et al. render obvious the limitation: further comprising producing a genome-wide profile of the DNA-binding protein of interest as required by claim 14.
Furthermore, as Fernandez et al. teach noncovalent binding of oligonucleotide to antibody using a binding pair (e.g. para 0061, pg. 8), the combined teachings of Levy et al., Pan claim 26.


Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Regarding Applicants’ arguments that previously cited art does not teach the new requirements of using unfixed cells and a single tube protocol as recited in the instant claims, the teachings of Levy et al. and Pan et al. are applied. 
 Furthermore, the teaching of Quake et al. is applied to show that contacting chromatin with antibody-oligonucleotide conjugates comprising a single adaptor that is ligated to target chromatin is known in the art.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAHANA S KAUP/Primary Examiner, Art Unit 1639